1    MELISSA P. BARNARD
     Assistant General Counsel
2    University of Nevada, Reno
     Nevada Bar No. 4916
3    1664 N. Virginia St. MS 550
     Reno, NV 89557-0550
4    (775) 784-3495
     (775) 327-2202-FAX
5    Attorney for Defendant
     Jeff Thompson
6
7
8
                            UNITED STATES DISTRICT COURT
9
                                     DISTRICT OF NEVADA
10
11
     FRIEDWARDT WINTERBERG,                          Case No.: 3:19-CV-00747-MMD-CLB
12
13                      Plaintiff,

14   vs.

15   THE UNIVERSITY OF NEVADA RENO,
     REGENTS:
16   JASON GEDDES, MARK W.
     DOUBRAVA, PATRICK R. CARTER, AMY
17   J. CARVALHO, CAROL DEL CARLO,
     TREVOR HAYES, SAM LIEBERMAN,
18   CATHY McADOO, DONALD SYLVANTE
     McMICHAEL, SR., JOHN T. MORAN,
19
     KEVIN J. PAGE, LAURA E. PERKINS,
20   RICK TRACHOK,

21   (Represented by University of Nevada
     System General Counsel Joseph
22   Reynolds, Esq., Chancellor’s office.)
23   UNR ADMINISTRATORS:
     MARC JOHNSON (President, UNR)
24   KEVIN CARMAN (Provost, UNR)
     JEFF THOMPSON (Dean),
25   PAUL NEILL (British Physics Chair),
26   ,
     (Represented by UNR Reno General
27   Counsel Mrs. Mary Dugan, Esq.;
     President’s office.)
28                        Defendants.        /


                                                 1
1                     STIPULATION FOR EXTENSION OF TIME TO FILE REPLY
2                                      (First Request)

3             Plaintiff Friedwardt Winterberg (“Winterberg”) pro per, and Defendant Jeff

4    Thompson (“Thompson”), by and through his attorney of record, stipulate as follows:

5                                             RECITALS

6          1. By this stipulation the parties are agreeing to extend the time for Defendant

7             Thompson to file a reply in support of its motion to dismiss, which pursuant a

8             Minute Order of this Court, is due on January 24, 2020.
9          2. The Complaint in this action was filed on December 17, 2019.
10         3. Thompson filed a Motion to Dismiss on January 10, 2020.
11         4. Winterberg filed his Opposition on Friday, January 17, 2020. The Opposition did
12            not contain a service of process page and Winterberg did not serve the
13            Opposition on Thompson as Winterberg was unaware of that requirement.
14         5. On Tuesday, January 21, 2020, Thompson’s attorney received an electronic
15            notice that the Opposition had been filed on January 17, 2020 and any reply
16            would be due on January 24, 2020.
17         6. On Thursday, January 23, 2020, counsel for Thompson called Winterberg to ask
18            Winterberg if he would agree to Thompson receiving additional time up to and
19            including January 28, 2020, to file a reply. Winterberg agreed to the extension of
20            time.
21                                          STIPULATION
22            IT IS HEREBY STIPULATED AS FOLLOWS:

23            Defendant Thompson shall have up to and including January 28, 2020, to file a
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   2
1    reply in support of his Motion to Dismiss.
2    DATED: January 24, 2020.                         DATED: January 24, 2020.
3    _/s/ Friedwardt Winterberg________               _/s/ Melissa P. Barnard_______
     FRIEDWARDT WINTERBERT                            MELISSA P. BARNARD
4
     5395 Goldenrod Drive                             University of Nevada, Reno
5    Reno, NV 89511                                   Nevada Bar No. 4916
     (775) 849-2739                                   1664 N. Virginia St. MS 0550
6                                                     Reno, NV 89557-0550
     Pro Se Plaintiff                                 (775) 784-3492
7                                                     (775) 327-2202-FAX
                                                      Attorney for Defendant Thompson
8
9
10                                            ORDER
11
12                                      IT IS SO ORDERED.

13
                                        ________________________________________
14
                                        U.S. DISTRICTJUDGE
15
                                                 January 27, 2020
                                        Date: ___________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
1                                CERTIFICATE OF SERVICE
2           I hereby certify that I am an employee of the University of Nevada, Reno, over
3    the age of eighteen years, that I am not a party to the within action, and that on the
4    24th day of January, 2020, I electronically filed the foregoing STIPULATION FOR
5    EXTENSION OF TIME TO FILE REPLY (First Request), with the Clerk of the Court
6    by using the CM/ECF system and I deposited for mailing, postage prepaid, a true and
7    correct copy of the foregoing addressed as follows:
8
                          Friedwardt Winterberg
9                         5395 Goldenrod Drive
                          Reno, NV 89511
10
11
12
13                                                  /s/ Michelle A. Ene
                                                  Employee of the University of Nevada,
14                                                Reno of the Nevada System of Higher
                                                  Education
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
